DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2020 has been entered.
 
Response to Amendment
Receipt is acknowledged of the amendment filed 11/30/2020.  Claims 1-2, 4-6, 8, and 12-13 are amended and claims 1-14 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1 currently recites “the second longitudinal side point in opposite directions” (lines14-15).  This language contains a grammatical error in the agreement between “side” and “point”.  As recited, the claim cannot be given a reasonable construction as it is unclear if the intent was to limit one of the two previously recited second longitudinal sides as pointing in an opposite direction from a reference structure or if both second longitudinal sides are intended to be limited as pointing in opposite directions with respect to the other second longitudinal side.
Additionally, Claim 1 recites “the longitudinal direction” in lines16-17 and lines 20-21.  There is insufficient antecedent basis for this language.
Additionally, the language limiting the steps of producing did not clearly serve as the antecedent basis of “the production” and so further clarifying language is recommended.
Claim 8 contains similar language and is analogously indefinite.
Additionally, Claim 8 continues contradictory limitations on the explicit species recited (i.e. flat and curved longitudinal sides) and the “at least one of” limitation in Lines 19-26.  The claim explicitly recites “wherein the second longitudinal side is a flat side oriented obliquely at an angle ε1 to the base side or a curved side” (Lines 4-5) and “wherein the second longitudinal side is a flat side oriented obliquely at an angle ε2 to the base side or a curved side” (Lines 8-10) and “at least one of: the upper side of the first converter element has a width w1 measured perpendicular to the longitudinal direction of the first converter element, which is different from the width w2 measured perpendicular to the longitudinal direction of the second converter element, and angles ε1 ε2 different from one another when producing the first converter element having a flat longitudinal side oriented obliquely at an angle ε1 and producing the second converter element having a flat  longitudinal side oriented obliquely at an angle ε2”.  The metes and bounds of the claim cannot be determined as the alternative form of the latter limitation provides an option between embodiments that contradict the previously recited option between 
Based on the disclosed invention, the following is a proposed Examiner’s amendment to place the claim in condition for allowance by overcoming the indefiniteness:

1. (Currently Amended) A method for producing a polarization converter, comprising the following steps: 
producing a first converter element which has a base side, an upper side extending parallel to the base side, a first longitudinal side oriented perpendicular to the base side and the upper side and a second longitudinal side, wherein the second longitudinal side is a flat side oriented obliquely at an angle ε1 to the base side or a curved side; 
producing a second converter element which has a base side, an upper side extending parallel to the base side, a first longitudinal side oriented perpendicular to the base side and the upper side and a second longitudinal side, wherein the second longitudinal side is a flat side oriented obliquely at an angle ε2 to the base side or a curved side; and 
arranging the first and the second converter element in series in such a way that outward-pointing normal vectors of the first longitudinal sides of the first and the second converter element point in opposite directions 
the first converter element has a length L1 measured along a longitudinal direction of the first converter element and its upper side has a width w1 measured perpendicular to the longitudinal direction of the first converter element; 
2 measured along a longitudinal direction of the second converter element and its upper side has a width w-2 measured perpendicular to the longitudinal direction of the second converter element, and 
the steps of producing 
determining 1 and L2 different from one another and widths w1 and w2 different from one another, and
1 and producing the second converter element having a flat longitudinal side oriented obliquely at an angle ε2, determining angles ε1 and ε2 different from one another 
such that after passing through the first and the second converter element in a propagation direction parallel to the first and second longitudinal sides of the first and second converter element, a light wave polarized initially parallel to the base sides of the converter elements is polarized perpendicular to the base sides of the converter elements.  

8. (Currently Amended) A polarization converter, comprising: 
a first converter element which has a base side, an upper side extending parallel to the base side, a first longitudinal side oriented perpendicular to the base side and the upper side and a second longitudinal side, wherein the second longitudinal side is a flat side oriented obliquely at an angle ε1 to the base side or a curved side; and 
a second converter element which likewise has a base side, an upper side extending parallel to the base side, a first longitudinal side oriented perpendicular to the base side and the 2 to the base side or a curved side, wherein: 
the first and the second converter element are arranged in series such that outward-pointing normal vectors of the first longitudinal sides of the first and the second converter element point in opposite directions 
the first converter element has a length L1 measured along a longitudinal direction of the first converter element which is different from the length L2 measured along a longitudinal direction of the second converter element, wherein 
the upper side of the first converter element has a width w1 measured perpendicular to the longitudinal direction of the first converter element, which is different from the width w2 measured perpendicular to the longitudinal direction of the second converter element


16. (New) A polarization converter, comprising: 
a first converter element which has a base side, an upper side extending parallel to the base side, a first longitudinal side oriented perpendicular to the base side and the upper side and a second longitudinal side, wherein the second longitudinal side is a flat side oriented obliquely at an angle ε1 to the base side; and 
a second converter element which likewise has a base side, an upper side extending parallel to the base side, a first longitudinal side oriented perpendicular to the base side and the 2 to the base side, wherein: 
the first and the second converter element are arranged in series such that outward-pointing normal vectors of the first longitudinal sides of the first and the second converter element point in opposite directions; and 
the first converter element has a length L1 measured along a longitudinal direction of the first converter element which is different from the length L2 measured along a longitudinal direction of the second converter element, wherein at least one of:
the upper side of the first converter element has a width w1 measured perpendicular to the longitudinal direction of the first converter element, which is different from the width w2 measured perpendicular to the longitudinal direction of the second converter element, and 
angles ε1 and ε2 different from one another when producing the first converter element having a flat longitudinal side oriented obliquely at an angle ci and producing the second converter element having a flat  longitudinal side oriented obliquely at an angle .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872